In an action for an ejectment, the plaintiff appeals from an amended order and judgment (one paper) of the Supreme Court, Kings County (Douglass, J.), dated December 7, 2004, which, after a nonjury trial, is in favor of the defendant Felix Padilla, Sr., on the counterclaim seeking title to certain real property by adverse possession and against him, dismissing the complaint.
Ordered that the amended order and judgment is affirmed, with costs.
“To acquire title to real property by adverse possession, common law requires the possessor to establish that the character of the possession is ‘hostile and under a claim of right, actual, open and notorious, exclusive and continuous’ ... for the statutory period of 10 years” (Ray v Beacon Hudson Mtn. Corp., 88 NY2d 154, 159 [1996], quoting Brand v Prince, 35 NY2d 634, 636 [1974]; see Berry v Southard, 15 AD3d 516 [2005]; Gore v Cambareri, 303 AD2d 551 [2003]; Casini v Sea Gate Assn., 262 AD2d 593 [1999]). The Supreme Court correctly determined that the defendant Felix Padilla, Sr., acquired title to the subject property by adverse possession (see RPAPL 511, 512; Carrington v McNeil, 58 AD2d 719 [1977]).
In light of our determination, we do not reach the parties’ remaining contentions. Florio, J.P., Adams, Santucci and Lunn, JJ., concur.